      Case 2:20-cv-02513-KJM-AC Document 12 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JUAN P. BASPED,                                    No. 2:20-cv-2513 KJM AC P
12                       Petitioner,
13            v.                                         ORDER
14    DEBBIE ASUNCION,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 19, 2021, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 11. Petitioner

23   has not filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
     Case 2:20-cv-02513-KJM-AC Document 12 Filed 03/31/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3              Accordingly, IT IS HEREBY ORDERED that:
 4              1. The findings and recommendations filed February 19, 2021, ECF No. 11, are adopted
 5   in full.
 6              2. Petitioner’s application for a writ of habeas corpus is dismissed.
 7              3. The court declines to issue a certificate of appealability for the reasons set forth in the
 8   findings and recommendations.
 9              4. This case is CLOSED.
10   DATED: March 30, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
